Citation Nr: 1643376	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back disability.

2. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3. Entitlement to a rating in excess of 10 percent for post-operative residuals of a right ankle fracture.

4. Entitlement to a compensable rating for residuals of a right knee patellar fracture.

5. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right shoulder condition.

6. Entitlement to service connection for a right shoulder condition.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to June 1984 and from May 1985 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to increased ratings for a low back disability, left knee degenerative joint disease, post-operative residuals of a right ankle fracture, and residuals of a right knee patellar fracture in addition to entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a decision dated in May 2007, the AOJ determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for right shoulder disability; and, as he ultimately withdrew his appeal in July 2010, the May 2007 decision became final.

2. The evidence received since the May 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1. The May 2007 rating decision that denied reopening the claim of entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the application to reopen the previously denied claim for service connection for a right shoulder disability, this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

An October 1999 rating decision denied entitlement to service connection for a right shoulder disability on the basis that there was no evidence of a right shoulder disability or any evidence that such a disability was incurred in or caused by active service.  The Veteran did not appeal this decision or submit any additional evidence within one year of the rating decision.  Accordingly, the decision became final.  

The Veteran submitted a claim to reopen the issue in July 2006.  The RO denied the claim in a May 2007 rating decision by finding that the Veteran had failed to provide new and material evidence to reopen the claim.  Although he perfected an appeal of the May 2007 decision, he withdrew his appeal in July 2010.  The October 1999 rating decision thereby became final.  The Veteran filed to reopen his claim in August 2010.

Since this decision became final, the Veteran has submitted additional evidence including medical evidence showing ongoing treatment for right shoulder disabilities, to include arthritis, and a March 2011 statement from B.J., DO indicating that the Veteran's "activities in the Marine Corp and vigorous exercises and repetitive work conditions...certainly contributed to his overall wear and tear and may have been a partial causal effect to his recurrent shoulder problem."  This evidence is new and is not cumulative or redundant of the evidence previously of record and relate to unestablished facts needed to establish service connection for a right shoulder disability.   Moreover, the evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is reopened.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right shoulder disability has been received, the application to reopen is granted; to this extent only, the appeal is granted.


REMAND

As noted above, Dr. B.J. provided the opinion that the Veteran's right shoulder disability "may have been" related to his active service.  Such is sufficient to reopen the claim.  However, the opinion is not adequate for adjudication purposes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).   A VA examination is thereby warranted.

The Veteran's most recent VA examinations of record for his service-connected back, knees, and right ankle were in October 2010.  In an October 2016 statement, the Veteran's representative indicated that the Veteran's service-connected disabilities have worsened since his most recent examinations.  As such, the Veteran should be scheduled for a VA examination to assess the current severity of his service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated VA and private treatment records related to the claims on appeal.

2. Then arrange for a VA examination to determine the nature and etiology of the Veteran's right shoulder disability.  The entire claims file must be made available to the examiner in conjunction with the examination, and the report of examination should include a notation that a review of the claims file was completed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must address the following:

(a) Did the Veteran's right shoulder disability at least as likely as not (50 percent probability or greater) have its onset during service or is it otherwise related to service?  Please address the contention that activities in the Marine Corp and vigorous exercises and repetitive work conditions caused or contributed to the development of arthritis in the right shoulder.

(b) Is the Veteran's right shoulder disability at least as likely as not caused by the service-connected low back disability?

(c) Is the Veteran's right shoulder disability at least as likely as not aggravated (permanently worsened beyond natural progression) by his service-connected low back disability?

All opinions provided must be thoroughly explained, and a complete rationale for any conclusions reached should be provided.

3. Schedule the Veteran for a VA examination to assess the current severity of his (a) low back, (b) knees, and (c) right ankle.  The entire claims file must be made available to the examiners in conjunction with the examinations, and the reports of examination should include a notation that a review of the claims file was completed.  

(a) Regarding the Veteran's back, all tests and studies deemed appropriate should be conducted and pertinent findings should be fully documented.  In doing so, the examining clinician should accomplish the following:

Objectively measure the range of motion of the Veteran's spine.  The examiner should determine whether or not there is additional limitation of motion, in degrees due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.

The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  

Testing of the range of low back motion must also include testing in active motion and passive motion.  The examiner should discuss weight-bearing and nonweight-bearing ranges if applicable.  If such are not applicable, the examiner should state such along with an explanation. 

If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

(b) Regarding the Veteran's bilateral knees, all tests and studies deemed appropriate should be conducted and pertinent findings should be fully documented.  In doing so, the examining clinician should accomplish the following:

Objectively measure bilateral knee flexion and extension.  Comment on whether there is ankylosis in either knee or right ankle and, if applicable, fully describe the degree of ankylosis.

The examiner should determine whether or not there is additional limitation of motion, in degrees due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.

Testing of the range of knee motion must also include testing in active motion and passive motion.  The examiner should discuss weight-bearing and nonweight-bearing ranges if applicable.  If such are not applicable, the examiner should state such along with an explanation. 

The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  

With regard to each knee, comment on whether there is objective evidence of buckling, locking, instability, subluxation, stumbling, or incoordination.  If subluxation, instability, or stumbling is present, the degree to which it is present should be noted and described in terms of slight, moderate, and severe.

(c) Regarding the Veteran's right ankle, all tests and studies deemed appropriate should be conducted and pertinent findings should be fully documented.  In doing so, the examining clinician should accomplish the following:

Objectively measure the range of motion of the Veteran's right ankle.  The examiner should determine whether or not there is additional limitation of motion, in degrees due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.

The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  

Testing of the range of ankle motion must also include testing in active motion and passive motion.  The examiner should discuss weight-bearing and nonweight-bearing ranges if applicable.  If such are not applicable, the examiner should state such along with an explanation.

4. After completing the above and any other necessary development, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


